DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A: Figure 10 (e.g. having features that appear to be recited in claims 2-3), directed to an electric lighting device having a housing with a first portion that comprises an absorbent material such as foam or an elastomer, paragraph [0030] of the instant disclosure.
Species B: Figures 3 and 15 (e.g. having features that appear to be recited in claim 4), directed to an electric lighting device with a flame element having a lower surface with a cylindrical horizontal cross-section, paragraphs [0011], [0021], [0025], and [0034] of the instant disclosure.
Species C: Figures 4 and 6 (e.g. having features that appear to be recited in claim 5), directed to an electric lighting device with a flame element having a lower surface with a conic vertical cross-section, paragraphs [0012], [0014], [0026], and [0027] of the instant disclosure.
Species D: Figure 5 (e.g. having features that appear to be recited in claim 6), directed to an electric lighting device with a flame element having a lower surface with a tear-drop shape, paragraphs [0013] and [0026] of the instant disclosure.
Species E: Figure 14 (e.g. having features that appear to be recited in claim 7), directed to an electric lighting device with a flame element having a lower surface with a triangular horizontal cross-section, paragraphs [0020] and [0033] of the instant disclosure.
Species F: Figures 12-13 (e.g. having features that appear to be recited in claim 8), directed to an electric lighting device with a flame element having a lower surface with an x-shaped horizontal cross-section, paragraph [0019] of the instant disclosure.
Species G: Figure 7 (e.g. having features that appear to be recited in claim 9), directed to an electric lighting device with a flame element having a lower surface with an O-ring disposed about a portion thereof, paragraph [0015] of the instant disclosure.
Species H: Figure 11 (e.g. having features that appear to be recited in claims 10-12), directed to an electric lighting device with a flame element having a magnet disposed at a bottom of the flame element, wherein a width of the magnet is less than a minimum diameter of the flame element, paragraphs [0018] and [0031] of the instant disclosure.
Species I: Figure 16 (e.g. having features that appear to be recited in claims 13-14), directed to an electric lighting device with a flame element having a tapered outer wall, and wherein an angle of the taper outer wall with respect to a non-tapered portion of the lower surface is equal to a maximum degree of movement of the flame element with respect to an at rest position of the flame element OR a tapered outer wall, and the tapered outer wall is parallel to a sidewall of the housing when the flame element is at a maximum angle of movement with respect to an at rest position of the flame element, paragraphs [0022] and [0035] of the instant disclosure.
The species are independent or distinct because each species comprises features distinct to the identified species In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN J CATTANACH/Examiner, Art Unit 2875